DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 line 4 recites the limitation “the three dimensional model.”  The limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is read as “a three dimensional model.”
Claim 43 line 5 recites the limitation “the object.”  The limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is read as “an object.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34, 35, 39, 41 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Musuvathy et al. (hereinafter Musuvathy, US 20150190971).

Regarding claim 34, Musuvathy discloses:
a system comprising:
a non-transitory storage medium having instructions of a three dimensional modeling program stored thereon (Figs 3A-C and ph. [0035] – [0037] disclose the 3D lattice models produced utilizing a computing system akin to that shown and described in Fig. 1 and at least ph. [0025] – [0031]); and
one or more data processing apparatus configured to run the instructions of the three dimensional modeling program and cause the one or more data processing apparatus (the computing system shown and described in at least ph. [0025] – [0031] discloses software also used (i.e. software being comprised of computing instructions) to implement the features disclosed throughout the reference to implement and manipulate the features of at least Figs 3A-C and ph. [0035] – [0037]) to 
provide lattice behavior models that have been precomputed for a range of different lattice settings comprising at least lattice orientation (at least Fig 2A – B, Fig. 3A-C and ph. [0032] – [0037] disclose initial models (i.e. as they are initial they are precomputed) for the lattice that disclose different spacing dimensions (ranges) to apply to the lattices), and
perform topology optimization of a part to be manufactured (ph. [0035] – [0037] disclose the topology optimization for the lattice model for “lattified parts” as described in at least ph. [0020]),
wherein the lattice behavior models provide approximations of lattice behavior in one or more internal regions of the part during the topology optimization (at least ph. [0019] – [0020] discloses that the model lattice topology optimization applies to the internal structures and volumes of the lattice).

Regarding claim 35, the rejection of claim 34 is incorporated and Musuvathy discloses:
the different lattice settings comprise isotropic solid material parameters for different lattice construction materials (at least ph. [0021] and discloses that the topology optimization has different categories for its heuristics (which is to say settings) and that the settings include solid isotropic microstructures), the lattice behavior models have been precomputed by the one or more data processing apparatus being configured to generate at least one numerical simulation model of physical properties of an object (at least Fig 2A – B, Fig. 3A-C and ph. [0032] – [0037] disclose initial models (i.e. as they are initial they are precomputed) for the lattice that disclose different spacing dimensions (ranges) to apply to the lattices and at least ph. [0048] indicates that the material properties of the lattices are represented by numbers as they strive for “numerical stability”), and the one or more data processing apparatus are configured to compute the lattice behavior approximations using the at least one numerical simulation model of the physical properties of the object (at least Fig. 7 discloses the method for the modeling / simulating of the lattice to perform its optimizations).

Regarding claim 39, the rejection of claim 34 is incorporated and Musuvathy discloses:
the lattice behavior models have been precomputed (at least Fig 2A – B, Fig. 3A-C and ph. [0032] – [0037] disclose initial models (i.e. as they are initial they are precomputed) for the lattice) a machine learning algorithm that has been trained using input data and output data gathered from different finite element analyses that predict behavior of representative volume elements for different lattice properties (at least Fig. 7 and ph. [0047] – [0052] discloses the method for the modeling / simulating of the lattice to perform its optimizations where updated optimizations are applied to the topology to continue to improve her therefore it learns as the better optimizations continue to be applied until the best / optimal solution is found).

Regarding claim 41, the rejection of claim 34 is incorporated and Musuvathy discloses:
perform the topology optimization to distribute solid and void regions across a design space for the part while using the approximations of lattice behavior, from the lattice behavior models, in the one or more internal regions of the part (at least Fig. 4 and ph. [0038] disclose that void regions in the lattice models are addressed by their modeling techniques including internal regions as per at least ph. [0048]), and
replace the one or more internal regions, after the topology optimization is completed, with lattice structures generated in accordance with a selected one of the different lattice settings (as the optimization process as discussed in at least Fig. 3A-C and 7 and ph. [0032] – [0037] and [0047] – [0052] makes optimizations including internal components of the lattice as per at least ph. [0048] then the final output lattice from the optimizations will have changes from their previous and original forms as dictated by the found optimizations, this results in replacing internal regions as necessitated by the found optimizations).

Regarding claim 42, the rejection of claim 41 is incorporated and Musuvathy discloses:
perform the topology optimization as part of a generative design process that automatically evaluates many different lattice settings and orientations using the lattice behavior models (the optimization process as discussed in at least Fig. 3A-C and 7 and ph. [0032] – [0037] and [0047] – [0052] makes continuous improvements to the lattice model to find an optimized topology, that ultimately is designed to generate an optimal design from the previous lattice settings and relative positions (orientations) ).

Regarding claim 42, the rejection of claim 41 is incorporated and Musuvathy discloses:
an additive manufacturing machine, wherein the one or more data processing apparatus are configured to run the instructions of the three dimensional modeling program and cause the one or more data processing apparatus to output the three dimensional model to the additive manufacturing machine for additive manufacturing of the object with the lattice structures incorporated therein (computers are additive machines and as the computers used in Musuvathy are used for manufacturing they are additive manufacturing machines, therefore, the teaching in at least Fig. 3A-C and 7 and ph. [0032] – [0037] and [0047] – [0052] allow for additive manufacturing of the lattice object in their models).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Musuvathy and further in view of Greenwood et al. (hereinafter Greenwood, US WO 2016/000035).

Regarding claim 40, the rejection of claim 39 is incorporated and Musuvathy discloses:
the input data comprises lattice topology type, volume fraction, unit size, one or more material properties, orientation or a combination thereof (as mentioned in at least ph. [0034] – [0037] there is a lattice topology that is implement in the model where that requires at least some form of a type), and the output data comprises matrices that describe behavior of representative volume elements (the end results (i.e. output) of the model as described in at least ph. [0034] – [0037] indicates an optimized lattice model topology (it is observed that a lattice is a 3D matrix) and as they are optimized their behavior is then described as to the optimization).
The combination of Musuvathy does not disclose, however, Greenwood discloses:
the machine learning algorithm comprises a neural network algorithm (see at least ph. [0243]).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Musuvathy, by the teachings of Greenwood in order to implement a proven method of machine learning.
Allowable Subject Matter
Claims 24 – 33 and 36 - 38 would be allowable if rewritten to overcome any applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Other References Not Cited
Arisoy et al. (US 20170083003) discloses the modelling of 3D lattice partitioning.
De Lange et al. (WO 2018054502) discloses topology optimization using lattice simulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194